The judgment and order appealed from should be reversed in so far as the said judgment and order grant plaintiff’s motion for partial summary judgment as there are issues of fact which must await trial. For that reason also, defendants’ cross-motion for summary judgment should be in all respects denied except as to the motion of defendant William Brandt to dismiss the second cause of action in the amended complaint against the defendants Addie Co., Inc., and Sharbu Operating Corp., which latter motion was granted as a matter of law and plaintiff does not appeal. As so modified the order and judgment appealed from should be affirmed, with twenty dollars costs and disbursements to the appellants. Settle order on notice. Present — Martin, P. J., Untermyer, Dore, Cohn and Callahan, JJ.